Citation Nr: 0007887	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran presented testimony from the 
RO at a video conference hearing held before the undersigned 
seated in Washington, D.C., in September 1999.

The issues of entitlement to service connection for right 
knee disability and back disability are addressed in the 
Remand section hereinafter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for service connection for a left 
leg disability has been obtained.

2.  The veteran has a left leg disability involving scars due 
to a dog bite sustained in service.


CONCLUSION OF LAW

A left leg disability was incurred as a result of the 
veteran's period of military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was bitten in the left leg by a 
dog during service and that he has scars from that injury.  
The veteran's claim for service connection for a left leg 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, the claim presented is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed in regard to this claim and that VA has fulfilled 
its duty to assist the veteran.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (1999).

The service medical records show that at the enlistment 
examination the veteran had a left inguinal scar.  No scars 
of the left leg were noted.  The service medical records also 
show that the veteran was a dog handler during service.  
Although there are no service medical records of treatment of 
a dog bite, on the separation examination report, the veteran 
noted that he had a bite mark above the left knee.  The 
examiner at the separation examination noted that the veteran 
had multiple traumatic scars.  The location and etiology of 
such scars were not provided.

At a VA examination in November 1997 it was noted that the 
veteran had sustained a dog bite.  Examination of the skin 
revealed a two and a half inch long, well-healed scar on the 
medial aspect of the calf and a one half inch long, well-
healed scar above the knee.  The diagnosis was dog bite of 
the left knee and ankle, with two, well-healed scars.

At the video conference hearing, the veteran testified that 
he had been a canine handler in service and that a dog bit 
him in his left thigh while he was stationed at Fort 
Campbell, Kentucky.  At the time of the incident, the 
veteran's dog training partner got the dog off of his leg and 
took him to the emergency room where the bite wound was 
cleaned and bandaged.  The veteran indicated that it took a 
couple of weeks for the wound to heal.  The veteran testified 
that he still had scars from that dog bite.  He stated that, 
at times, the scars were painful, and most of the time, the 
area was numb.  The scars hurt when he ran.  The veteran 
described the scars as about one to one and a half inches 
long and not quite a half inch wide.  The veteran further 
testified that subsequent to service he had had no injury to 
his leg that could have caused a scar.  He also stated that 
he had not received any treatment for his left leg since 
service.  According to the veteran, he did not think that he 
had any muscle damage from the dog bite.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).

In this case, the evidence demonstrates that the veteran was 
bitten by a dog during service and has residual scars on the 
left leg.  The service medical records show no left leg scars 
at the time of enlistment into service.  Although the records 
are negative for treatment of a dog bite during service, at 
the separation physical, the veteran reported a bite mark on 
the left leg above the knee.  In addition, the VA examination 
report dated in November 1997 shows that the veteran has 
scars from a dog bite on his left leg.  Moreover, the veteran 
provided sworn and credible testimony that he was bitten by a 
dog in service and has scars on his left leg from that 
injury.


ORDER

Entitlement to service connection for left leg disability is 
granted.


REMAND

Prior to going on the record at the September 1999 video 
conference hearing, the veteran expressed his intent to 
withdraw his appeal with regard to the claims for service 
connection for right knee disability and back disability.  He 
indicated that he would submit a signed, written statement to 
that effect.  The evidence of record in the veteran's claims 
file, however, does not contain a written statement from the 
veteran to the effect that he has withdrawn the issues of 
service connection for right knee disability and back 
disability.  The Board finds that clarification is necessary 
as to whether the veteran has withdrawn those claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran clarify whether he desires to 
withdraw his appeal with respect to the 
issues of entitlement to service 
connection for right knee disability and 
back disability.  If the veteran does 
desire to withdraw his appeal, the RO 
should ensure that the veteran withdraws 
his appeal in accordance with the 
requirements of 38 C.F.R. § 20.204.  
Specifically, the RO should inform the 
veteran that if he is withdrawing those 
claims, he must provide a signed, written 
statement to that effect.

If the veteran continues to desire appellate review with 
respect to either issue, the RO should undertake any 
indicated action and then return the case to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final action 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

